Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7, 8, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation Vitamin E, and the claim also recites “tocotrienol, natural tocopherol, or a tocochromanol” which is the narrower statement of the range/limitation. Further, the claim recite the general administration of Vitamin E and Vitamin D, and the claim also recites, after “optionally”, specific amounts of vitamin E and Vitamin D, which is the narrower statement of the range/limitation. The employment of “optionally” herein in claim 5, 6, 7, 8 and 17 followed by a more specific limitation introduces the issue of A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). Claim 6 recites the broad recitation “an agent selected from other medications used in the management of coronary and other vascular disease, a medication that enhances a host defense mechanism for the eradication of an intracellular pathogen”, the claim also recites various specification medications, which is the narrower statement of the range/limitation. Claim 17 recites the broad recitation “enterally”,  and the claim also recites “orally” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Freidank et al. (“In vitro susceptibility of Chlamydia pneumoniae isolates from German patient and synergistic activity of antibiotic combination,”  Antimicrobial Agents and Chemotherapy, 1999, Vol. 43, No. 7, pp1808-1810, IDS), in view of Ivachtchenko et al. (US 2014/0303155 A1), Lewis et al. (US 2015/0190415 A1, IDS) and Milburn et al. (US 2006/0229265A1).
Freidank et al. reveals that Chlamydia pneumoniae is an important cause of respiratory-tract infections, and it has been associated with atherosclerosis as it has been found in the atherosclerotic plaques. It has been of great interesting of antibiotic treatment of atherosclerosis. See, particularly, the abstract, and the left column at page 1808. Freidank et al. discloses that Rifampin, various macrolide antibiotics, such as azithromycin, and clarithromycin, and tetracycline, e.g., doxycycline, are all active against C. pneumoniae. See, particularly, Table 1 at page 1809. Freidank et al. further discloses that combination of two or three antibiotics, particularly, Rifampin with other antibiotics, such as azithromycin and doxycycline,  would produce a synergistic effect against the pathogenic microorganism. See, particularly, page 1809, particularly, table 2. Freidank et al. teach that the  synergistic effect of the combination of the antibiotics would be beneficial for mitigating the risk of the antibiotics. See, the right column at page 1809, bridging to page 1810. 
Freidank et al. do not teach expressly a pharmaceutical composition comprising  antibiotic combination of rifabutin, a macrolide antibiotics, such as azithromycin or clarithromycin, and a tetracycline, such as doxycycline or minocycline, nor the employment of the same for treating patients with or having a risk of developing atherosclerosis associated with the Chlamydophila pneumoniae infection or the invasion by macrophages carrying Chlamydophila pneumoniae.  
However, Ivachtchenko et al. teach rifamycin has been particularly known for treating disease caused by bacterial and healthcare acquired infection, particularly, Chlamydia pneumoniae, particularly, in combination with an interferon inducer. Preferred rifamycins include rifampicin (aka. Rifampin), and rifambutin. See, particularly, paragraphs [0014] to [0027]. Lewis et al. teach a method of treating a disease associated with inflammation, comprising administering to the patients a combination of a macrolide and a tetracycline. In a particularly embodiment, the inflammation is associated with bacterial infection, particularly, Chlamydia (aka. Chlamydophila) pneumoniae, the tetracycline is minocycline, and the macrolide is chlarithromycin. See, particularly, the abstract, paragraphs [0007] to [0008], [0039] to [0040], example 1, paragraphs [0140] to [0145]. The method may further comprising administering Rifampin or Rifabutin (paragraph [0034], [0116] to [0117]) and vitamin D (paragraph [0053], [0112]). Milburn et al. reveals that those compounds recited in claim 6: medication that enhances a host defense mechanism, and medication that used in the management of coronary and other vascular disease, have been known and used in art for their respective functions; treating coronary/vascular disease (e.g., antiarrhythmic drug, anticoagulant, atorvastatin, aspirin, etc.) , and/or for treating infectious disease or associated conditions (e.g., aspirin, prednisone, antibiotics, penicillin doxycycline, etc.).  See, particularly, paragraphs [0362], [0363], [0435].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to make a pharmaceutical composition comprising  antibiotic combination of rifabutin, a macrolide antibiotics, such as azithromycin or clarithromycin, and a tetracycline, such as doxycycline or minocycline, and to employ the same for treating patients with or having a risk of developing atherosclerosis associated with the Chlamydophila pneumoniae infection or the invasion by macrophages carrying Chlamydophila pneumoniae.  
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising  antibiotic combination of rifabutin, a macrolide antibiotics, such as azithromycin or clarithromycin, and a tetracycline, such as doxycycline or minocycline, and to employ the same for treating patients with or having a risk of developing atherosclerosis associated with the Chlamydophila pneumoniae infection or the invasion by macrophages carrying Chlamydophila pneumoniae because rifabutin, as a rifamycin, has been known to be similarly useful as rifampin, and each of the macrolides and tetracyclines herein have been known to be useful against the Chlamydophila pneumoniae infection, particularly in combination with the others. Thus, making an antibiotic combination comprising the known antibiotics: a macrolide antibiotic (azithromycin or clarithromycin), rifabutin, and a tetracycline (minocycline or doxycycline), and to use the same for treating Clamydophila pneumoniae associate coronary or vascular diseases would have been obvious. The further employment of other medication known to be beneficial for the disease, such as vitamin D, medication for management of coronary and/or vascular disease and medication against the infectious pathogens would have been obvious as those medication have been known for treatment of such disease/conditions. Furthermore, making the composition into well-known pharmaceutical dosage forms, such as tablet, capsule, would have been within the purview of ordinary skill in the art. As to the particular effective amounts and/or schedule for administration, note,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the prior art teach the usefulness of each and every medications herein against Clamydophila pneumoniae, a process of optimizing such result affecting parameters through routine experimentation would have been obvious and within the skill of the artisan.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Freidank et al. (“In vitro susceptibility of Chlamydia pneumoniae isolates from German patient and synergistic activity of antibiotic combination,”  Antimicrobial Agents and Chemotherapy, 1999, Vol. 43, No. 7, pp1808-1810, IDS), in view of Ivachtchenko et al. (US 2014/0303155 A1), Lewis et al. (US 2015/0190415 A1) and Milburn et al. (US 2006/0229265A1) for reasons set forth above, and in further view of Dorfner (US 2011/0240512 A1).
The teaching of Freidank et al., Ivachtchenko et al. Lewis et al. and Milburn et al have been discussed above, the cited references as a whole do not teach the employment of furazolidone as an antibiotics in the pharmaceutical composition and method of using the same against Clamydophila pneumoniae infection and associated disease/conditions.
However, Dorfner reveals that furazolidone, is one of those known antibiotics that are useful against various bacterial infections, including Chlamydia pneumoniae. See, particularly, paragraphs [0016], [0028] to [0029].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to make a pharmaceutical composition comprising  furazolidone as an antibiotics in combination with rifabutin, and clarithromycin and to use the same against Clamydophila pneumoniae infection and associated disease/conditions. 
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising  furazolidone as an antibiotics in combination with rifabutin, and clarithromycin and to use the same against Clamydophila pneumoniae infection and associated disease/conditions because furazolidone has been known to be active against Clamydophila pneumoniae. it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627